


110 HR 5777 IH: To impose certain restrictions on trade with and

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5777
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Foreign Affairs,
			 Judiciary, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To impose certain restrictions on trade with and
		  investment in the People’s Republic of China, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the China
			 Democracy Act.
		2.Restrictions on
			 trade with and investment in the People’s Republic of China
			(a)Restrictions on
			 trade
				(1)In
			 generalSubject to paragraph (2), no article that is the product
			 of the People’s Republic of China may be imported into the United States, and
			 no goods or technology may be exported from any place in the United States to
			 the People’s Republic of China.
				(2)ExceptionParagraph
			 (1) shall not apply to—
					(A)exports of food or
			 medicine to the People’s Republic of China; or
					(B)exports of items
			 that would be authorized for export to Cuba, except that such items shall be
			 subject to the same restrictions relating to licenses or other approval that
			 apply with respect to exports of such items to Cuba.
					(b)Restrictions on
			 investment in Chinese enterprisesNo United States person may,
			 after the end of the 180-day period beginning on the date of the enactment of
			 this Act, make an investment in any enterprise in the People’s Republic of
			 China or in any enterprise that is owned or controlled by the Government of,
			 entities controlled by the Government of, or nationals of, the People’s
			 Republic of China.
			(c)Restrictions on
			 investment by Chinese nationals in U.S. personsNo United States person may, after the end
			 of the 180-day period beginning on the date of the enactment of this Act,
			 engage in any transaction the purpose of which is to secure an investment by a
			 Chinese national in any United States person or in any enterprise owned or
			 controlled by United States persons.
			3.Entry of vessels
			 engaged in trade with the People’s Republic of China
			(a)ProhibitionsExcept as specifically authorized by the
			 President, by means of regulations, rulings, instructions, licenses, or
			 otherwise —
				(1)no vessel that enters a port or place in the People’s Republic of China to
			 engage in the trade of goods or the purchase or provision of services, may
			 enter a port in the United States for the purpose of loading or unloading
			 freight for a period of 180 days after the date on which the vessel departed
			 from a port or place in the People’s Republic of China; and
				(2)no vessel carrying goods to or from the
			 People’s Republic of China or carrying goods in which the People’s Republic of
			 China or a national of the People’s Republic of China has an interest may enter
			 a port in the United States with such goods on board.
				(b)ExceptionSubsection (a) shall not apply with respect
			 to exports of items permitted under section 1.
			4.Enforcement
			(a)Regulatory
			 authorityThe President shall
			 issue such regulations, orders, and licenses as are necessary to carry out this
			 Act.
			(b)Exceptions from
			 prohibitionsThe President
			 may provide for such exceptions from the prohibitions contained in this Act as
			 are consistent with the Cuban Assets Control Regulations under part 515 of
			 title 31, Code of Federal Regulations, as in effect on the date of the
			 enactment of this Act.
			5.PenaltiesAny person or entity that violates this Act
			 or any regulation, license, or order issued under this Act shall be subject to
			 the penalties provided in section 206 of the International Emergency Economic
			 Powers Act (50 U.S.C. 1705) for violations under that Act.
		6.Suspension of
			 visas to Chinese nationalsNo
			 immigrant or nonimmigrant visa may be issued to any national of the People’s
			 Republic of China, and any such visa issued to a national of the People’s
			 Republic of China before the effective date of this Act may not be extended on
			 or after such effective date.
		7.Downgrading of
			 diplomatic relationsThe
			 President shall take the necessary steps to downgrade diplomatic relations with
			 the People’s Republic of China to that which existed before the United States
			 recognized the People’s Republic of China in 1979.
		8.DefinitionsIn this Act:
			(1)FoodThe term food means—
				(A)any article used
			 for food or drink for humans; and
				(B)any article used
			 for a component of an article described in subparagraph (A).
				(2)InvestmentThe term investment means
			 any contribution or commitment of funds, commodities, services, patents,
			 processes, or techniques, in the form of—
				(A)a loan,
				(B)the purchase of a
			 share of ownership,
				(C)participation in
			 royalties, earnings, or profits,
				(D)the furnishing of
			 commodities or services pursuant to a lease or other contract, or
				(E)other
			 mechanism,
				that is made
			 for the production of income.(3)MedicineThe
			 term medicine has the meaning given the term drug
			 in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 321).
			(4)National of the
			 People’s Republic of ChinaThe term national of the
			 People’s Republic of China—
				(A)means—
					(i)a
			 citizen of or person owing allegiance to the People’s Republic of China;
					(ii)any corporation, partnership, or other
			 entity organized under the laws of the People’s Republic of China; and
					(iii)any entity owned
			 or controlled by persons or entities described in clause (i) or (i); and
					(B)does not include any citizen or person
			 owing allegiance to Taiwan, the Pescadores, or any other island over which the
			 Taiwanese Government exercises control.
				(5)People’s
			 Republic of ChinaThe term
			 People’s Republic of China—
				(A)includes mainland
			 China, Hong Kong, Macao, and any other territory or special administrative
			 region governed by the People’s Republic of China; and
				(B)does not include
			 Taiwan, the Pescadores, or any other island over which the Taiwanese Government
			 exercises control.
				(6)United
			 StatesThe term United
			 States includes any commonwealth, territory, or possession of the
			 United States, and the customs waters of the United States (as defined in
			 section 401 of the Tariff Act of 1930 (19 U.S.C. 1401)).
			(7)United States
			 personThe term United States person means—
				(A)any United States
			 citizen or alien lawfully admitted for permanent residence to the United
			 States;
				(B)any corporation,
			 partnership, or other entity organized under the laws of the United States;
			 and
				(C)any person in the
			 United States.
				(8)VesselThe
			 term vessel includes every description of water craft or other
			 contrivance used, or capable of being used, as a means of transportation in
			 water, but does not include aircraft.
			9.Effective
			 dateThis Act shall take
			 effect 180 days after the date of the enactment of this Act.
		10.TerminationThis Act shall cease to be effective 30 days
			 after the date on which the President determines and certifies to the Congress
			 that the People’s Republic of China—
			(1)at the national, provincial, and local
			 levels, is governed by governments that are democratically elected from free
			 and fair elections—
				(A)conducted under
			 the supervision of internationally recognized observers; and
				(B)in which—
					(i)opposition parties
			 were permitted ample time to organize and campaign for such elections; and
					(ii)all
			 candidates were permitted full access to the media;
					(2)is showing respect
			 for the basic civil liberties and human rights of the citizens of the People’s
			 Republic of China;
			(3)has a
			 market-oriented economic system based on the right to own and enjoy property;
			(4)ensures regular
			 free and fair elections and the full enjoyment of basic civil liberties and
			 human rights by the citizens of the People’s Republic of China;
			(5)has established an
			 independent judiciary; and
			(6)is no longer engaging in wide-scale
			 espionage activities directed against the United States.
			
